Boring, J.
1. In Commonwealth v. Reynolds, 14 Gray, 87, it was decided that it is a criminal offence at common law to procure a person summoned as a witness to absent himself from the trial. This decision was made on the authority of 4 Bl. Com. 126,1 Russ, on Crimes, (7th Am. ed.) 183, State v. Keyes, 8 Vt. 57, State v. Carpenter, 20 Vt. 9. Of these authorities State v. Carpenter is the only one where it affirmatively appears that the witness was under process to testify. In State v. Keyes it appeared affirma*82tively that he was not. The language of the other authorities and the cases on which they are founded (see 1 Hawk. P. C. (8th ed.) c. 6, § 15; Rex v. Lawley, 2 Stra. 904) is general. In addition there is authority for the proposition-that the crime is made out although the person who is in fact a witness is not under process to attend. Commonwealth v. Berry, 141 Ky. 477, and cases there cited. However that may be, there can be no doubt but that it is a criminal conspiracy to agree together to obstruct the course of justice by procuring a material witness to absent himself from the trial although he is not under process to attend. State v. Bartlett, 30 Maine, 132. State v. De Witt, 2 Hill (S. C.) 282. King v. Mawbey, 6 T. R. 619. Regina v. Hamp, 6 Cox C. C. 167.
There is nothing in the suggestion that R. L. c. 210, § 37, defining the crime of compounding a felony, has impliedly brought to an end this common law crime. •
2. The indictment, although not well drawn, is sufficient at least under R. L. c. '218, § 34. After setting forth the pendency in court of a complaint against one Winter for the illegal sale of intoxicating liquor, and the fact that the defendant Perkins was a material witness at the trial thereon, the indictment in substance charges the defendants with having conspired to obstruct the course of justice by agreeing in consideration of the payment of $500 to bring it about that Perkins should absent himself from the trial.
It is not necessary to consider the cases relied on by the defendants decided before the enactment of what is now R. L. c. 218.

Exceptions overruled.